Judge Duvall
delivered the opinion of the court.
The appellant was emancipated by the will of Samuel Summers, and no funds having been provided for his removal from the state, the county court of Nelson county appointed a trustee to hire him out until his hire should produce a fund sufficient for that purpose, according to the provisions of article IX of the Revised Statutes, regulating the emancipation of slaves. Elisha, having been summoned to show cause why he should not leave the commonwealth without further delay, presented a petition to the Nelson county court setting forth, in substance, that the trustee had in his hands about $216 as the proceeds of his hire under the former orders of the court, and that he elected to accept his freedom under the will of his late master; that Nathaniel Talbott was the owner of a slave named Julia, and had, by his will, emancipated Julia and her children upon condition that they would go to Liberia; that many years previously the appellant and Julia had been married by the consent of their respective masters, and that they had a family of five or six children; that his master had emancipated him chiefly for the reason that his wife and children had previously become entitled to their freedom, and he did not wish the family separated; that his wife and children had established their right to freedom, (upon the condition stated,) by suit in the Nelson circuit court, which *679court had directed them to be hired out for the purpose of raising a fund sufficient to transport them to Liberia; that this could not be accomplished under five or six years, and he therefore proposed that the proceeds of his labor should b.e united with that of his wife and children, as a common fund, to be applied to the transportation of all of them, at the same time, to Liberia, and that thereby they would be enabled to leave the state in less than half the time that would be otherwise required.
The provision ia the 1th sec. 9th art. of Sec. Stat. page 645, “ that if a family of negroes shall be emancipated the proceeds of the labor of all shall be united in one common fund, and applied for the removal of all at the same time and to the same place,” is not to be confined to cases where the emancipation is by same owner,but may properly be applied to cases where the emancipation is of members of the same family by different owners
The material facts stated in the petition were proved, but the court, on final hearing, refused the application of Elisha, and made an order directing him to depart from the state on or-before the 1st day of July, 1857. From that order he has prosecuted this appeal.
By the 7th section of art. 9 of Revised Statutes, 645, it is provided, that “if a family of negroes shall be eman- ‘ cipated, the proceeds of the labor of all shall be ‘ united in one common fund, and applied for the re- ‘ moval of all at the same time, and to the same ‘ place.”
i’here is certainly nothing in the language of this enactment, or in the obvious motives of policy as well as of humanity which dictated it, that restricts its application to cases in which the entire family are emancipated by the same person or by the same instrument. The relations of husband and wife, and of parent and child, are recognized by this section, and it is apparent that one of the objects of the legislature was to prevent the disturbance of those relations, by providing means of keeping the family together. It was also a part of the legislative policy to provide for the removal, from the state, of that class of persons with as little delay as practicable. Both of these objects will be promoted by extending the provisions of the section quoted to cases like the one before us; and a case can hardly be imagined in which either the rights or interests of the commonwealth, or of the *680parties, could be prejudiced by the equitable construction we feel constrained to adopt.
We are satisfied, therefore, that it was the duty of the county court, upon the state of case presented by this record, to have made suitable orders for the hiring out of the appellant, and such of his family as are in condition to be hired, until the proceeds of the labor of all, united in a common fund, together with any thing they may receive from other sources, shall be sufficient for the removal of all, at the same time, to Liberia.
The order of the county court is therefore reversed, and the cause remanded for further proceedings in conformity with this opinion.